Name: 80/1103/EEC: Council Decision of 25 November 1980 supplementing, as regards the application of part of the second tranche of loans, Decision 80/739/EEC applying for the second time Decision 78/870/EEC empowering the Commission to contract loans for the purpose of promoting investment within the Community
 Type: Decision
 Subject Matter: financing and investment;  EU finance;  employment;  industrial structures and policy
 Date Published: 1980-12-02

 Avis juridique important|31980D110380/1103/EEC: Council Decision of 25 November 1980 supplementing, as regards the application of part of the second tranche of loans, Decision 80/739/EEC applying for the second time Decision 78/870/EEC empowering the Commission to contract loans for the purpose of promoting investment within the Community Official Journal L 326 , 02/12/1980 P. 0019 - 0019 Finnish special edition: Chapter 10 Volume 1 P. 0025 Greek special edition: Chapter 13 Volume 10 P. 0084 Swedish special edition: Chapter 10 Volume 1 P. 0025 COUNCIL DECISION of 25 November 1980 supplementing, as regards the application of part of the second tranche of loans, Decision 80/739/EEC applying for the second time Decision 78/870/EEC empowering the Commission to contract loans for the purpose of promoting investment within the Community (80/1103/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 78/870/EEC of 16 October 1978 empowering the Commission to contract loans for the purpose of promoting investment within the Community (1), and in particular Article 2 thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Parliament (3), Whereas Decision 80/739/EEC (4), authorized a second tranche of borrowings for an amount not exceeding the equivalent of a capital sum of 500 million European units of account ; whereas that Decision defined the sectors to which the product of those borrowings might be applied only with respect to an amount equivalent to a capital sum of 400 million European units of account ; whereas, as regards the equivalent of a capital sum of 100 million European units of account, that Decision provided that it might not be borrowed until the adoption of a further decision relating to the purpose for which such borrowing might be used; Whereas it is therefore necessary to take a decision on the application of that part of the second tranche; Whereas for that purpose the same sectors should be covered as in Decision 80/739/EEC ; whereas it is therefore advisable, by way of exception, to permit the application of the borrowings in question also to loans intended for the financing of factories constructed with a view to future requirements and of housing, provided that they form part of a total project of economic and industrial development presenting a regional interest, HAS DECIDED AS FOLLOWS: Sole Article The product of borrowings of an amount equivalent to a capital sum of 100 million European units of account shall be applied to loans intended for the financing of: - investment projects as defined in Article 2 of Decision 80/739/EEC, - factories constructed with a view to future requirements and housing, provided that they form part of a total project of economic and industrial development presenting a regional interest. Done at Brussels, 25 November 1980. For the Council The President Colette FLESCH (1)OJ No L 298, 25.10.1978, p. 9. (2)OJ No C 54, 4.3.1980, p. 4. (3)OJ No C 85, 8.4.1980, p. 44. (4)OJ No L 205, 7.8.1980, p. 19.